SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 13, 2013 Integrated Electrical Services, Inc. (Exact name of registrant as specified in Charter) Delaware 001-13783 76-0542208 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 5433 Westheimer Road, Suite 500, Houston, Texas77056 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(713) 860-1500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 2.02. Results of Operations and Financial Condition. On May 13, 2013, Integrated Electrical Services, Inc. issued a press release announcing its results of operations for the fiscal 2013 second quarter ended March 31, 2013, a copy of which is furnished with this report as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Exhibit 99.1 Press release dated May 13, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. INTEGRATED ELECTRICAL SERVICES, INC. Date: May 15, 2013 /s/ Gail D. Makode Gail D. Makode Senior Vice President and General Counsel EXHIBIT INDEX Exhibit No. Description Exhibit 99.1 Press release dated May 13, 2013.
